Case 2:20-cv-04556-AB-JC Document 102-24 Filed 03/19/21 Page 1 of 6 Page ID #:3280




                         Exhibit Q
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document102-24 Filed06/19/20
                                    18-1 Filed  03/19/21 Page
                                                         Page12of
                                                                of56 Page
                                                                     PageID
                                                                          ID#:117
                                                                             #:3281




    1 Stephen M. Lobbin (SBN 181195)
      sml@smlavvocati.com
    2 Austin J. Richardson (SBN 319807)
      ajr@smlavvocati.com
    3 SML Avvocati P.C.
      888 Prospect Street. Suite 200
    4 San Diego, CA 92037
      Tel: 949.636.1391
    5
        Attorneys for Plaintiff
    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA

   10                                  WESTERN DIVISION

   11

   12
      Mosaic Brands, Inc., a Delaware                 Case No. 2:20-cv-04556-AB-JC
   13 corporation,
                       Plaintiff,                     DECLARATION OF SCOTT
   14                                                 KAMINSKI IN SUPPORT OF
   15                v.                               MOTION FOR PRELIMINARY
                                                      INJUNCTION
   16   The Ridge Wallet LLC, a California
        company,                                      Date: July 17, 2020
   17                                                 Time: 10:00 a.m.
                            Defendant.
                                                      Ctrm: 7B
   18

   19                                                 Honorable André Birotte Jr.
   20

   21

   22
              I, Scott Kaminski, declare and state as follows:

   23
              1.     I work with Plaintiff Mosaic Brands, Inc. (“MBI”), a division of which

   24
        is Storus with its e-commerce site <storus.com>. I have personal knowledge of the

   25
        facts stated herein, and if called to testify as a witness, I could and would testify

   26
        competently thereto.

   27
              2.     For over 20 years, Storus has been selling our Smart Money Clip

   28
        products, including the “Smart Money Clip II” design, true and correct images of


                                                  -1-                        Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document102-24 Filed06/19/20
                                    18-1 Filed  03/19/21 Page
                                                         Page23of
                                                                of56 Page
                                                                     PageID
                                                                          ID#:118
                                                                             #:3282




    1   which are attached hereto as Exhibit 1. Storus was one of the first (if not the first) in
    2   the “alternative wallet” market.
    3         3.     I have been developing, designing and inventing products for almost 30
    4   years. In 1994, I began a quest to reinvent the “money clip,” which was first
    5   patented in the 1920s. My original concept (which became the original Smart
    6   Money Clip) was to take a single piece of metal and form it into a device that stored
    7   both cash (bills) and credit cards. In 1996, I completed my first design.
    8         4.     In the late 1990s and into the 2000s, I designed numerous wallet and
    9   money clip products. In the late 2000s there became a lot of concern about credit
   10   card security in view of various card “scanning” technologies. I spoke with
   11   engineers who told me these concerns were unfounded, but the consumer market
   12   continued to be interested in “RFID resistance” which led me to use metal plates in
   13   new designs as a “Faraday Cage” to prevents radio waves from leaving or entering
   14   the card chamber.
   15         5.     Attached hereto as Exhibit 2 is a true and correct copy of the patent-in-
   16   suit, U.S. Patent No. 7,334,616 (“the ‘616 patent”) entitled “Card-Holding and
   17   Money Clip Device.” The ‘616 patent issued on February 26, 2008, and MBI is the
   18   exclusive licensee authorized to sell the patented designs.
   19         6.     All the way back in 1998, I filed a patent application for the original
   20   Smart Money Clip design. In the years that followed, Storus sold several million
   21   units including via Storus.com, QVC, Amazon, catalogs, retailers and distributors.
   22   The first on my designs—U.S. Patent No. 6,082,422—issued in 2000.
   23         7.     In 2004 I filed the application which became the ‘616 patent. At that
   24   time, Storus continued to sell both original and the newer product designs, including
   25   the Smart Money Clip Lite (made of injection-molded plastic) and the Smart Money
   26   Clip Leather (made of leather). Attached hereto as Exhibit 3 are true and correct
   27   images of these designs.
   28


                                                  -2-                       Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document102-24 Filed06/19/20
                                    18-1 Filed  03/19/21 Page
                                                         Page34of
                                                                of56 Page
                                                                     PageID
                                                                          ID#:119
                                                                             #:3283




    1         8.     I began designing the Smart Money Clip II design in 2010, as another
    2   implementation of the invention of the ‘616 patent. Attached hereto as Exhibit 4 is a
    3   true and correct copy of some of my design drawings from 2010 and 2011.
    4         9.     We first sold the Smart Money Clip II design in 2011, and sold over
    5   1000 units after its introduction.
    6         10.    Attached hereto as Exhibit 5 is a true and correct image of Defendant’s
    7   product “The Ridge Wallet.” Defendant’s product is a nearly indistinguishable copy
    8   of our Smart Money Clip II design. The Ridge Wallet also plainly infringes our
    9   ‘616 patent. Attached hereto as Exhibit 6 is a true and correct copy of our claim
   10   chart demonstrating patent infringement.
   11         11.    My understanding is that “The Ridge Wallet” was originally a
   12   Kickstarter project, and I understand Defendant uses social media quite effectively
   13   in selling its products. But Defendant has obtained no patents for its designs, likely
   14   because it has not invented anything; instead, Defendant simply copied our design
   15   and has been very good at selling its infringing products.
   16         12.    As mentioned hereinabove, Storus has been selling its Smart Money
   17   Clip II design for nearly 10 years. During that time, we have invested at least
   18   $25,000 in advertising the product, and have significant sales despite the
   19   infringement by competitors. Defendant’s nearly identical infringing design itself
   20   demonstrates that there was intentional copying
   21         13.    Consumers recognize the distinctive trade dress embodied in the
   22   uniqueness of our Smart Money Clip II design. For example, feedback from
   23   consumers has included confusion between our design and the designs sold by
   24   competitors including Defendant. The similarity between our trade dress and
   25   Defendant’s identical design—down to the look, number and placement of the rivet
   26   screws—is evident to any reasonable observer. Our goods and marketing channels
   27   also are identical, in that we both sell mainly online via e-commerce. The likely
   28


                                                 -3-                      Case No. 2:20-cv-04556-AB-JC
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document102-24 Filed06/19/20
                                    18-1 Filed  03/19/21 Page
                                                         Page45of
                                                                of56 Page
                                                                     PageID
                                                                          ID#:120
                                                                             #:3284
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document102-24 Filed06/19/20
                                    18-1 Filed  03/19/21 Page
                                                         Page56of
                                                                of56 Page
                                                                     PageID
                                                                          ID#:121
                                                                             #:3285




    1                              CERTIFICATE OF SERVICE
    2

    3

    4         I hereby certify that on June 19, 2020, I electronically transmitted the
    5   foregoing document using the CM/ECF system for filing, which will transmit the
    6   document electronically to all registered participants as identified on the Notice of
    7   Electronic Filing, and paper copies have been served on those indicated as non-
    8   registered participants.
    9

   10

   11
                                                             /s/ Stephen M. Lobbin
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 -5-                       Case No. 2:20-cv-04556-AB-JC
